                                                           Case 2:17-cr-00037-FB-PMW Document 622-5 Filed 08/16/19 Page 1 of 2


                                                                                                                     Exhibit 1


Rick Koerber
Investor Loss Summary
                                                                               Cash Invested                                                          Return on Investment
                                                                                 Preferred                                           Preferred Buyer                                                             Net
                                Investor                       Promissory       Real Estate          Total          Principal &       & Acquisition    Contract Labor      Owner            Total              (Gain)        Government
                                                                  Notes            Buyer           Invested          Interest              Rep           and Other      Distributions      Return               Loss            Loss              Diff
Anderson, Clavell ‐ Mountain Peaks Investment Group, LLC     $    398,000.00              ‐   $      398,000.00   $     76,329.03   $       16,934.71 $     38,298.03 $ 100,000.00 $           231,561.77 $     166,438.23 $    330,870.97 $     (164,432.74)
Anderson, Steve ‐ Nexus Capital, LLC                              379,300.00         1,000.00        380,300.00        212,124.94          781,766.13        1,200.00              ‐           995,091.07      (614,791.07)     452,935.88     (1,067,726.95)
Andreason, Wayne ‐ Magna Investments, LLC                       1,104,967.12                       1,104,967.12      1,102,751.40           54,592.48              ‐               ‐         1,157,343.88       (52,376.76)     590,041.60       (642,418.36)
Bartholomew, David ‐ HIJ Investments, LLC                         440,000.00        3,000.00         443,000.00         37,906.45           93,928.50              ‐               ‐           131,834.95       311,165.05    1,914,405.70     (1,603,240.65)
Bouchard, Paul ‐ Hunter Capital LLC                            12,157,137.50             ‐        12,157,137.50      5,618,482.99                 ‐                ‐               ‐         5,618,482.99     6,538,654.51    6,587,454.51        (48,800.00)
Bradley, Randy ‐ Race, LLC                                      2,800,745.00             ‐         2,800,745.00      1,341,000.04           39,407.47              ‐               ‐         1,380,407.51     1,420,337.49    1,459,744.96        (39,407.47)
Clark, Jerel ‐ Atlas Capital Investments, LLC                   2,570,490.16             ‐         2,570,490.16      1,765,270.34          161,348.59      424,142.52              ‐         2,350,761.45       219,728.71      305,219.82        (85,491.11)
Dayton, Jake & Lindsey ‐ Capital Enterprises, LLC               1,840,900.00             ‐         1,840,900.00        816,153.94            7,975.29        1,000.00              ‐           825,129.23     1,015,770.77    1,324,753.25       (308,982.48)
Densley, Dale ‐ Tin Cup Investments                               190,000.00             ‐           190,000.00        177,483.87                 ‐         18,000.00              ‐           195,483.87         (5,483.87)     12,516.13        (18,000.00)
Eyre, Jerem ‐ Temuco                                            1,008,645.00        1,500.00       1,010,145.00        448,494.49          114,085.67              ‐               ‐           562,580.16       447,564.84      622,150.51       (174,585.67)
Freestone, Steve ‐ Five Pillars Investments                     2,300,000.00             ‐         2,300,000.00      1,977,951.10          193,543.12       66,371.59              ‐         2,237,865.81        62,134.19      444,818.92       (382,684.73)
Hansen, Pete ‐ Hansen Home Investments                            826,700.00             ‐           826,700.00        928,838.66                 ‐          8,430.00              ‐           937,268.66      (110,568.66)     305,261.34       (415,830.00)
Hetzrony, Haim ‐ Haim Hetzrony                                    250,000.00             ‐           250,000.00          9,987.50          300,000.00              ‐               ‐           309,987.50       (59,987.50)            ‐          (59,987.50)
Hoopes, Bill ‐ Vonco Holdings, LLC                              1,867,533.47             ‐         1,867,533.47        659,691.27                 ‐         13,575.00              ‐           673,266.27     1,194,267.20    1,382,842.20       (188,575.00)
Huff, Todd ‐ JTH Publishing, LLC                                  115,000.00             ‐           115,000.00         36,264.73                 ‐        327,794.75              ‐           364,059.48      (249,059.48)     245,483.66       (494,543.14)
Isom, Michael ‐ MIWE, LLC                                      16,658,000.00             ‐        16,658,000.00      8,632,905.97          263,360.05              ‐               ‐         8,896,266.02     7,761,733.98    8,027,602.03       (265,868.05)
Jensen, Sonny ‐ TSS Investments, LLC                           11,979,475.00             ‐        11,979,475.00      6,202,423.44           82,778.91       43,467.81              ‐         6,328,670.16     5,650,804.84    5,457,551.56        193,253.28
Joseph, Gabe ‐ Annuit Coeptis, LLC                              6,354,007.10             ‐         6,354,007.10      5,110,686.51          433,238.62       40,554.03              ‐         5,584,479.16       769,527.94    4,042,202.19     (3,272,674.25)
Kipp, Michael ‐ Michael Kipp                                      415,000.00             ‐           415,000.00        337,084.91                 ‐                ‐               ‐           337,084.91        77,915.09      163,592.48        (85,677.39)
David Kirby ‐ Accelerated Capital Inv., LLC                     2,900,000.00        1,000.00       2,901,000.00         74,008.07                 ‐                ‐               ‐            74,008.07     2,826,991.93    3,260,991.93       (434,000.00)
Clyne Long ‐ AKL, LLC, Ann Long                                 2,534,240.03        5,000.00       2,539,240.03      1,530,287.02            8,887.04              ‐               ‐         1,539,174.06     1,000,065.97    1,171,953.01       (171,887.04)
Magelby, Matson ‐ Matson Magleby                                3,524,530.68             ‐         3,524,530.68      2,872,481.34                 ‐                ‐               ‐         2,872,481.34       652,049.34      674,790.84        (22,741.50)
McGuire Group LLC                                              12,637,669.00        5,000.00      12,642,669.00     11,899,710.42          525,520.11      556,926.79              ‐        12,982,157.32      (339,488.32)   2,941,112.32     (3,280,600.64)
Mooring, Jamie ‐ Strategic Holdings                               529,000.00       16,792.00         545,792.00        194,399.20          133,187.80              ‐               ‐           327,587.00       218,205.00      334,600.80       (116,395.80)
Hartman Rector Jr.                                                520,000.00             ‐           520,000.00        182,000.00                 ‐                ‐               ‐           182,000.00       338,000.00      338,000.00               ‐
Ridge, David ‐ LyrEnterprises, LLC                              1,461,973.12             ‐         1,461,973.12        740,477.08           28,582.87       74,285.85              ‐           843,345.80       618,627.32      911,471.69       (292,844.37)
Vaughn, Jason ‐ Freestyle Holdings, LLC                         2,735,000.00             ‐         2,735,000.00        841,540.73           51,796.00       34,221.05              ‐           927,557.78     1,807,442.22    1,943,459.27       (136,017.05)

Total                                                        $ 90,498,313.18 $     33,292.00 $ 90,531,605.18      $ 53,826,735.44 $     3,290,933.36 $ 1,648,267.42 $   100,000.00 $        58,865,936.22 $ 31,665,668.96 $ 45,245,827.57 $ (13,580,158.61)

Bowen, Kathryn                                                                                                                                                                                                                  13,064.52 Not on Exhibit 21

                                                                                                                                                                                   Total Government Loss                  $ 45,258,892.09
Source: QuickBooks Files for Franklin Squires companies.
                                                              Case 2:17-cr-00037-FB-PMW Document 622-5 Filed 08/16/19 Page 2 of 2


                                                                                                                               Exhibit 1


Rick Koerber
Investor Loss Summary


                         Description                              Notes             Amount             Government                 Diff                                           Source                                  Reason for Difference with the Government

Loss on Notes ‐ See Loss Summary                                    (1)       $ 36,671,577.74 $           45,258,892.09 $      (8,587,314.35) Loss Summary Worksheet                                                     Government included non‐tier one investors

Preferred Buyer and Acquisition Rep                                 (2)            (3,257,641.36)                              (3,257,641.36) Loss Summary Worksheet                                                     Government chose to exclude

Contract Labor                                                      (3)            (1,648,267.42)                              (1,648,267.42) Loss Summary Worksheet                                                     Government chose to exclude

Distributions                                                       (4)             (100,000.00)                                 (100,000.00) Loss Summary Worksheet                                                     Government chose to exclude

Total per Loss Summary                                                            31,665,668.96           45,258,892.09       (13,593,223.13)

Other Factors Affecting Overall Losses

Estimated Salaries and Wages                                        (5)            (1,619,776.00)                              (1,619,776.00) Salaries and Wages Worksheet                                               Government chose to exclude

Estimated Automobiles                                               (6)             (668,215.90)                                 (668,215.90) Automobiles Worksheet                                                      Government chose to exclude

Estimated value of Deeds in Lieu/Foreclosures                       (7)                                                                   ‐     Information to value is not readily available                            Government chose to exclude

Asset Values
 Movie and Other Film Rights                                        (8)           (15,000,000.00)                             (15,000,000.00) Richard Dutcher's Testimony valued the movie at $15M to $20M               Government chose to exclude
 Iceberg through Rudder                                             (9)            (2,500,000.00)                              (2,500,000.00) DBH Trial Exhibit                                                          Government chose to exclude
 Other Real Estate ‐ Mostly Residential                            (10)           (11,000,000.00)                             (11,000,000.00) DBH Trial Exhibit valued this at $128.0M per the 7/31/2007 rescission      Government chose to exclude
                                                                                                                                              offering. Valuing it at $11.0M eliminates all loss.
 Precious Metals                                                   (11)              (900,000.00)                                (900,000.00) DBH Trial Exhibit                                                          Government chose to exclude
                                                                                  (29,400,000.00)                    ‐        (29,400,000.00)


Estimated (Gain)/Loss as of Last QuickBooks last cash
reconciliation date ‐ 11‐6‐2007                                               $       (22,322.94) $       45,258,892.09 $ (45,281,215.03)

Notes

(1) Losses calculated for Tier one investors found on Exhibit 21.
(2) Represents cash paid to Tier one investors acting as preferred buyers and real estate acquisition rep specialists. These amounts are understated due to payments from escrow in connection with property closings made to preferred buyers and acquisition rep
specialists that never ran through QuickBooks.
(3) Represents consulting and other non W‐2 amounts paid to Tier one investors for services.
(4) Represents a payment to a Tier one investor that was coded in QuickBooks as a distribution.
(5) Represents estimated salaries and wages for Tier one investors who were employees. Estimate was made from IRS‐04‐00318 which is a company prepared salary and wages listing. Actual payroll records to calculate this exactly are unavailable
(6) Represents an estimate for the value of company automobiles to key Tier one investors/employees. Estimated value of car, insurance, and operating expenses. These values may be low, because in some cases, cars were retained by these individuals at the company ceased
operations.
(7) There are no records available to estimate this amount but from testimony it is believed to be substantial.
(8) Richard Dutcher testified that the movie was worth up to $30M. Franklin Squires Companies had a 50% interest in the movie. Movie never released in the US because of the pending government action against Rick Koerber.
(9) Estimated value of commercial property operated by IceBerg through Rudder Holdings.
(10) Other real estate had a costs of $94.3M and an Estimated FMV of $128.0M at the time of the recession offering in 2007. Government chose to represent in their loss calculations that the real estate had no value
(11) Valued off onlygold.com website. Shown previously in DBH Trial Exhibit.
